       Case 1:16-cv-05263-AKH Document 394 Filed 07/26/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------)(
FUND LIQUIDATION HOLDINGS LLC, as
Assignee and successor-in-interest to FrontPoint
Asian Event Driven Fund L.P., on behalf of
itself and all others similarly situated,
                                 Plaintiff,
                 -against-                                            16   CIVIL 5263 (AKH)

                                                                           JUDGMENT
CITIBANK, N.A., BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., THE
ROY AL BANK OF SCOTLAND PLC, UBS AG,
BNP PARIBAS, S.A., OVERSEA-CHINESE
BANKING CORPORATION LTD., DEUTSCHE
BANK AG, CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, CREDIT SUISSE
AG, STANDARD CHARTERED BANK, DBS
BANK LTD., UNITED OVERSEAS BANK
LIMITED, AUSTRALIA AND NEW ZEALAND
BANKING GROUP, LTD., THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., THE
HONGKONG AND SHANGHAI BANKING
CORPORATION LIMITED, AND JOHN DOES
NOS. 1-50,
                       Defendants.
-----------------------------------------------------------)(



         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 26, 2019, and because the AP A does not

effect the assignment of claims from FrontPoint to FLH, plaintiff lacks standing to bring its

antitrust and breach of the implied covenant of good faith and fair dealing claims. Defendants'

motion to dismiss the case is granted. The motions for preliminary approval of the class

settlements and to file a Fourth Amended Complaint are also denied and judgment is granted as

to defendants; accordingly, the case is closed.
     Case 1:16-cv-05263-AKH Document 394 Filed 07/26/19 Page 2 of 2




Dated: New York, New York
       July 26, 2019




                                               RUBY J. KRAJICK

                                                 Clerk of Court
                                       BY:
